Case 1:14-ml-02570-RLY-TAB Document 19155 Filed 06/23/21 Page 1 of 1 PageID #:
                                 121149



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION



In Re: COOK MEDICAL, INC., IVC FILTERS            Case No. 1:14-ml-2570-RLY-TAB
MARKETING, SALES PRACTICES AND                    MDL No. 2570
PRODUCTS LIABILITY LITIGATION


This Document Relates to:

Ronald J. Barber, 1:19-cv-00665-RLY-TAB


                            ORDER DISMISSING CASE

      The Magistrate Judge recommends that this action be dismissed for failure to

prosecute. The court, having reviewed the same, ACCEPTS the Magistrate Judge's

recommendation (Filing No. 18645). This case is hereby DISMISSED WITH

PREJUDICE.



SO ORDERED this 23rd day of June 2021.



                                                      s/RLY




Distributed Electronically to Registered Counsel of Record.




                                           1
